228 F.2d 623
Anthony CARUSO and Charles Schultz, Appellants,v.COUNTY TRUST COMPANY, a Corporation, etc. of Tenafly, NewJersey, Formerly Known as the Tenafly Trust Company.
No. 11666.
United States Court of Appeals Third Circuit.
Argued Jan. 9, 1956.Decided Jan. 18, 1956.Rehearing Denied Feb. 29, 1956.

Thornton C. Land, Blairstown, N.J., (Emily Marx, New York City, on the brief), for appellants.
Paul T. Huckin, Englewood, N.J.  (Hennessy & Mowry, Englewood, N.J., on the brief), for appellee.
Before MARIS, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
The plaintiffs appeal from a judgment entered against them by the district court.  The suit was based upon the plaintiffs' claim to ownership, to the extent of $7,500, of a check for $13,226.12 to the order of Associated Football Charities, Inc. which had been delivered to one Douglas G. Hertz with the approval of the president of that corporation.  Hertz caused it to be deposited to the credit of the corporation in the defendant trust company from which the proceeds of the check were subsequently withdrawn.  The plaintiffs claimed that they had loaned $7,500 to Hertz for the corporation and that $7,500 of the $13,226.12 check was a trust fund for the repayment of this loan.  The district court, however, found that there was no privity of contract between the plaintiffs and the defendant, and that the plaintiffs had failed to establish any right to the deposit in the defendant trust company.  Our study of the record satisfies us that the court did not err in so finding and in entering judgment in favor of the defendant.


2
The judgment of the district court will be affirmed.